Citation Nr: 1115743	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  03-24 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Seattle, Washington.

In March 2007, and again August 2009, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran has a current diagnosis of PTSD related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for PTSD is warranted.  See 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.304(f) (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for PTSD is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD generally requires (1) medical evidence diagnosing the condition, (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) was amended, eliminating the requirement for corroborating that a claimed in-service PTSD stressor occurred if the claimed stressor is related to the veteran's "fear of hostile military or terrorist activity" and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  75 Fed. Reg. 39843-52 (July 13, 2010).  For purposes of 38 C.F.R. § 3.304(f)(3), "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

For PTSD claims based on an alleged in-service personal assault, 38 C.F.R. § 3.304(f)(5) provides that a claimed stressor may be corroborated by evidence from sources other than the veteran's service records.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 

The Veteran served on active duty from October 1967 to August 1970, including service in Korea between April 1968 and May 1969 as a clerk with the Headquarters, Headquarters Company, 21st Direct Support Group.

The Veteran claims that he has PTSD as a result of two in-service stressors.  With regard to his first alleged stressor, the Veteran asserts that he served in Korea at Camps Red Cloud near the demilitarized zone (DMZ) when the USS Pueblo had been captured, and that alarms and sirens indicating infiltration by the North Koreans into the DMZ regularly sounded, and that his duties, despite being a clerk, included guard duty as well as patrolling  the DMZ to seek out and engage infiltrators who crossed the DMZ from North Korea.  The Board notes that the Veteran does not allege that he ever engaged with the enemy, but rather, that he feared for his life while on guard duty and patrol duty.  

With regard to this first reported stressor, the Board notes that the RO attempted verification by way of a CURR request in March 2008.  A response was received in April 2008, but it did not serve to verify the Veteran's alleged stressor except to confirm that the USS Pueblo and its crew were seized by North Koreans in January 1968 and they were released in December 1968.  As noted above, corroboration of the Veteran's claimed PTSD stressor is no longer required if the claimed stressor is related to "fear of hostile military or terrorist activity," and, among other conditions set forth in 38 C.F.R. § 3.304(f)(3), the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  However, the Veteran's MOS in Korea was that of a clerk, such that guard and patrol duty in the DMZ are not entirely consistent with the circumstances of his MOS.  Also, the Board notes that there is no relevant evidence in the claims file, other than the Veteran's own lay statements, that he ever served on guard or patrol duty in Korea (although the Board does acknowledge several buddy statements the Veteran submitted from fellow veterans who apparently never served with the Veteran nor knew him in service).

With regard to the Veteran's second claimed stressor, he asserts that he was physically assaulted on two occasions (struck once in the stomach and on another occasion in the testicles) while serving in Korea by two NCOs who harassed him, including verbally, because he is Jewish.  See, e.g., VA Examination Report, November 2002 at 1.

While the Board acknowledges that the Veteran's alleged personal assault stressors are not explicitly corroborated by any of his service records nor by any buddy statements submitted by the Veteran, as noted above, 38 C.F.R. § 3.304(f)(5) provides that a claimed stressor based on personal assault may be corroborated by evidence of behavioral changes following the claimed assault, such as a deterioration in work performance, substance abuse, or episodes of depression, and VA may request a medical opinion as to whether the evidence indicates that a personal assault occurred.  

In this regard, the Board notes that the Veteran asserts that he began to abuse drugs, including IV drugs, in service due to his in-service stressors and resultant PTSD, particularly when he returned from Korea to stateside at Ft. Lewis.  He even reports that he would work at Ft. Lewis while under the influence of drugs.  See Vet Center Intake, January 2003, Part V. Military History; cf. Form 9 appeal, September 2003.  Consistent with the Veteran's account, the Board notes that his DA Form 20 reflects that after he returned to stateside at Ft. Lewis from Korea, the Veteran's conduct and efficiency ratings decreased significantly from excellent (both) to fair (both), which constitutes evidence of a deterioration in the Veteran's work performance.  The Board also notes that post-service treatment records in the claims file reflect that the Veteran has reported starting to abuse drugs in service, including having been administered IV drugs by a fellow soldier for the first time in service, and, as noted above, substance abuse also constitutes evidence of a behavioral change under 38 C.F.R. § 3.304(f)(5).  See, e.g., Private Treatment Record, November 1971 (Dr. T.S.).  

Most significantly, the Board notes that the November 2002 VA examination report reflects that the VA examiner, having taken into account the Veteran's reported history, noted an impression of PTSD and that the Veteran was traumatized by the acts of racism he reported occurred in service and that he began to use numerous illicit substances in service to diminish his stress and anxiety over his experiences in service.  As noted above, 38 C.F.R. § 3.304(f)(5) provides that VA may take into account an opinion from a mental health care specialist as to whether or not the record supports a finding that a personal assault actually occurred.  In this regard, the Board emphasizes that the November 2002 VA examiner noted an impression, not just a history by the Veteran, in the context of recording a diagnosis of PTSD that the personal assaults reported by the Veteran occurred and "traumatized" him, and that he began using drugs as a result to alleviate the stress.  

In light of the above, while there is no evidence in the Veteran's service records or any statements from buddies or family or friends explicitly corroborating his alleged personal assault stressors, in light of the above noted evidence of behavioral changes and substance abuse in service, and in light of the November 2002 VA examiner's impression that the alleged personal assaults did in fact occur and that the Veteran began to abuse drugs in service as a result, the Board finds that the evidence is at least in equipoise, and resolving doubt in favor of the Veteran, the Board finds that the Veteran's second stressor has been sufficiently corroborated.

As noted above, the November 2002 VA examiner noted an impression of PTSD.  The Board notes that the November 2002 VA examination report further notes that the Veteran "does meet the full criteria for PTSD under both the DSM IIIR and DSM IV" relating to the personal assault stressors in service.  Likewise, a more recent November 2008 VA examination report reflects that the examiner recorded a diagnosis of PTSD "meeting DSM-IV criteria" relating to the Veteran's reported personal assaults in service.  The Board also acknowledges that recent VA treatment records reflect that the Veteran is followed for diagnosed PTSD, including with group therapy.  See, e.g., VA treatment records, August 2007, September 2007, March 2008.  The record also contains prior Vet Center treatment records dated July 2002 to March 2003 reflecting treatment for diagnosed PTSD.

Therefore, as the Veteran's in-service personal assault stressors have been sufficiently corroborated, and in light of the above noted VA and Vet Center treatment records reflecting treatment for diagnosed PTSD as well as the two VA examination reports dated November 2002 and November 2008 both reflecting diagnosed PTSD meeting the DSM-IV criteria based, at least in part, on the personal assault stressors, having resolved doubt in favor of the Veteran, his claim of service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran claims that he incurred hepatitis C as a result of service.  Specifically, he asserts that he started using IV drugs (in service) as a result of his PTSD, which caused his hepatitis C.  Cf. Form 9 appeal, September 2003 (denying using IV drugs).  In the alternative, he asserts that his hepatitis C was incurred in service due to air gun inoculations, shared razors and toothbrushes, multiple sex partners (see January 2007 brief), and a tattoo.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to the adjudication of the Veteran's claim.

The Veteran's claims were previously remanded in March 2007 and August 2009.  More specifically, the Veteran's claim for PTSD was remanded in March 2007 and August 2009 for further development, and because the Veteran's claim for hepatitis C was found to be inextricably intertwined with his claim for PTSD (as he asserts that his hepatitis C was caused by in-service IV drug use caused by PTSD), the Board deferred rendering a decision on the matter.

As noted above, the Veteran asserts that his hepatitis C was caused by, among other things, IV drug use that was caused by his PTSD.  The Board acknowledges that the Veteran initially denied IV drug use (or getting a tattoo) in service on his July 2002 VA hepatitis C risk questionnaire and his September 2003 Form 9 appeal.  At the same time, however, the Board notes that the Veteran admitted in later submissions in support of his hepatitis C claim that he used IV drugs in service, see, e.g., April 2004 Statement, and that he reported the same to the November 2002 and November 2008 VA examiners.  What is most probative is that the Veteran reported IV drug use in service to his private physician, Dr. L.R., back in March 2001 when he was first diagnosed with hepatitis C, which was more than a year before he filed a claim for service connection.  The Board notes that, generally, statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  

Payment of VA compensation for a disability that is a result of a Veteran's own willful misconduct or abuse of alcohol or drugs is generally prohibited under 38 U.S.C.A. § 105(a).  See also 38 C.F.R. §§ 3.1(m), 3.301(d) (2010).

However, the Court of Appeals for the Federal Circuit (Court) has held that there can be service connection if a veteran can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  The Court further stated that compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

In this particular case, the Board acknowledges a March 2003 letter from Ms. K.H., an addictions therapist at the VA medical center addictions treatment center, in which she wrote that she had been treating the Veteran for PTSD (and addiction), and in which she opined that his "addiction problems are directly linked to the PTSD he suffers."  Similarly, the November 2002 VA examiner opined that "his drug use does appear to be linked with his severe PTSD difficulties."

The Veteran was provided with a VA examination in November 2002 relating specifically to his hepatitis C (separate from his PTSD VA examination).  While the November 2002 VA examination report reflects diagnosed hepatitis C, it does not, however, include any opinion as to the etiology (and the Board notes that the Veteran actually denied IV drug use during the examination).  When VA undertakes to provide a Veteran with a VA examination relating to his claim for service connection, VA has a duty to ensure that an adequate one is provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Because the November 2002 VA examination report does not address the etiology of the Veteran's hepatitis C, and in light of the evidence that the Veteran used IV drugs in service, the Board finds that a remand is necessary for a new VA examination to address whether the Veteran's hepatitis C is related to service, including alleged air gun inoculations, shared razors and toothbrushes, multiple sex partners, or a tattoo, or whether it is secondary to IV drug use.

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion should be obtained to determine the nature and etiology of his hepatitis C.  The examiner should review all pertinent records associated with the claims file, including but not limited to the Veteran's service treatment records, private treatment records, VA treatment records, and the July 2002 hepatitis C risk factor questionnaire,.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's hepatitis C (a) is related to IV drug use, or (b) whether it is otherwise related to service, including air gun inoculations, sharing razors and toothbrushes, multiple sex partners, or a tattoo.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  If the hepatitis C is found to be due to IV drug use, a medical opinion should be obtained to clarify whether such use is secondary to his now service-connected PTSD.  An examiner should be asked to review all pertinent records associated with the claims file, including but not limited to the Veteran's service treatment records, private treatment records, and VA treatment records.  The examiner should indicate whether it is "at least as likely as not" (meaning likelihood of at least 50%) that the Veteran's IV drug use was caused or aggravated by his service-connected PTSD.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


